                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division



   SIDNEY LESTER,

                          Petitioner,
                                                              Case No. 1:12-cv-681 -LO-JFA
                                                              Hon. Liam O'Grady

   ERIC D. WILSON,

                          Respondent.



                           MEMORANDUM OPINION & ORDER


       This matter comes before the court on Petitioner Stoney Lester's Petition for Writ of

Habeas Corpus(Dkt. 1). For the reasons that follow, and for good cause shown,the Court will

grant Petitioner Lester's motion, reduce his sentence to time served, impose his original

conditions of supervised release, rescind the Court's January 28,2019 Order to the extent it

deviates from this Order, and transfer Petitioner Lester's supervision to the Probation Office and

United States District Court for the Middle District of Georgia.

                                        L BACKGROUND


       In 2004, Petitioner Stoney Lester was sentenced to 262 months in prison for selling crack

cocaine to a government informant. Lester received that sentence because he was designated a

career offender and was therefore subject to an enhanced,then-mandatory. Sentencing

Guidelines range of262 to 327 months in prison. The Fourth Circuit recently held that under

new precedent, Lester's career offender enhancement was unlawful. Lester v. Flournoy, 909 F.3d

708, 714(4th Cir. 2018). As a result, the sentencing court was rightfully bound to sentence

Lester to no more than 151 months pursuant to the then-mandatory Sentencing Guidelines. Id.
